Citation Nr: 1402072	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-26 364	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for bilateral in-grown toe nails, great toe.

4. Entitlement to service connection for a bilateral lower extremity disability.

5. Entitlement to service connection for carcinoma of the left tonsil.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1970 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa in December 2008 and July 2010.  Service connection was denied for a bilateral knee condition, a bilateral ankle condition, a bilateral hip condition, and a bilateral foot condition in the December 2008 decision.  In this decision, the Board addresses these alleged disabilities jointly as a bilateral lower extremity disability.      

In November 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.


FINDINGS OF FACT

1. Bilateral hearing loss developed as a result of severe and persistent noise exposure during service.

2. The Veteran was diagnosed with his current bilateral in-grown toe nails, great toe in active military service.

3. The evidence of record indicates that Veteran's current bilateral lower extremity disability is not a result of his active service.

4.  The evidence of record indicates that the Veteran's carcinoma of the left tonsil is not a result of his active service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hearing loss disability have been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3. The criteria for service connection for bilateral in-grown toe nails, great toe have been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).

4. The criteria for service connection for a bilateral lower extremity disability have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).

5. The criteria for service connection for carcinoma of the left tonsil have been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Entitlement to Service Connection 

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Thus, in the absence of proof of a present "disability" (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection for certain chronic diseases, including sensorineural hearing loss, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  See 38 C.F.R. § 3.307(d), 3.309(a).

If an injury or disease was alleged to have occurred or been aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, while the statute provides a presumption that a particular injury occurred in service, it is still necessary for the veteran to demonstrate the presence of a current disability and to establish a nexus between the in-service event and the disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran is currently seeking service connection for multiple disabilities that he believes are the result of his military service.  The Veteran served courageously and honorably in the Republic of Vietnam during a time of war.  The claims file indicates that the 1st Battalion, 39th Artillery were subject to 20 attacks by fire, primarily consisting of 122mm and 240mm rockets.  Therefore, the Veteran is entitled to the combat presumption discussed above.

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995). Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis in the decisions below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Entitlement to Service Connection for Bilateral Hearing Loss

During service, the Veteran's duties were in an artillery unit that operated 8 inch and 175 Howitzers.  He has reported that he was exposed to considerable noise from the artillery fire.  He contends that his current hearing loss resulted from this in-service noise exposure.  
 
For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App at 155. If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.
Audiological evaluation in January 1970 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
x
0
LEFT
0
0
0
x
5

On the Veteran's service separation examination in November 1971, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
x
20
LEFT
10
10
10
x
10
Records of VA outpatient treatment in 2010 to 2012 reflect that the Veteran continued to use hearing aids.  On VA audiological evaluation in September 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
25
35
LEFT
15
15
25
35
70

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear. The examining audiologist noted that comprehensive audiometry indicated a sensorineural hearing loss bilaterally.  
After examination and review of the file, the examiner stated that given the indication of hearing within normal limits at separation, it is not at least as likely as not that the Veteran's hearing loss is related to his military service.    

In June 2010, the Veteran underwent a second audiological evaluation and the examiner stated that hearing loss is most likely related to occupational and/or recreational noise exposure since military service. 

In his Board hearing, the Veteran indicated that he had been suffering symptoms of hearing loss and tinnitus since exiting service but put off seeking treatment for many years as they were conditions that he could handle dealing with on his own.  Further, the Veteran contended that he has not experienced significant noise exposure in his occupation as a service technician that primarily uses hand tools. 
The Veteran is certainly competent to testify as to symptoms such as decreased hearing acuity, which is non-medical in nature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).

Based upon the conceded acoustic trauma and the significant upward shift in threshold during service, the Board notes that the 2008 examiner did not consider whether there is a medically sound basis to attribute the post service findings to the injury in service.  Further, the 2010 examiner failed to account for the Veteran's statements that he has not been exposed to significant noise exposure since service. 

As the both VA examiners based their findings on an inaccurate factual basis, the Board finds that their nexus opinions are insufficient to determine service connection.  Additionally, the Veteran has competently testified as to the continuity of his hearing loss since separation from service.  In cases such as this, VA shall give the benefit of the doubt to the claimant. Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral sensorineural hearing loss is warranted based on continuity of symptomatology from separation from service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to Service Connection for Tinnitus

Secondary service connection is granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).

As noted above, the Veteran has contended that he has been suffering symptoms of hearing loss and tinnitus since exiting service.  After a thorough review of the entirety of the evidence of record the Board also finds that entitlement to service connection for tinnitus is warranted on a secondary basis.  The 2008 VA examiner opined that the Veteran's tinnitus is likely secondary to his hearing loss.  As the Veteran's bilateral hearing loss has been found to be service-connected and a nexus between the Veteran's current tinnitus and a service-connected disability has been established, the Board finds that service connection for tinnitus secondary to bilateral sensorineural hearing loss is warranted.  38 C.F.R. § 3.310.

Entitlement to Service Connection for Bilateral In-Grown Toe Nails, Great Toe

The Veteran contended in his hearing testimony that he suffered from bilateral in-grown toe nails of the great toe in service and that he has continued to do so since that time.  The Veteran reported that he received treatment for in-grown toe nails from the fire base doctor while in Vietnam.  The Veteran stated that he visited the doctor seven or eight times over the period of a year.  The Veteran reported that he received medicine for the pain and that the doctor would "dig them out a little bit."

While the service treatment records associated with the claims file are silent as to any treatment for in-grown toe nails in-grown toe nails, the Board concedes the injury.  Further, the Board finds in-grown toe nails to be the type of disability that is not "medical in-nature" and is capable of being diagnosed by a lay person.  See Barr at 303. 

As the Veteran's competent and credible testimony has provided a diagnosis of bilateral in-grown toe nails of the great toe in service, as well as, a current diagnosis of the disability, the Board, resolving all reasonable doubt in favor of the Veteran, finds that that service connection for bilateral in-grown toe nails of the great toe is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to Service Connection for a Bilateral Lower Extremity Disability 

The Veteran has contended, in essence, that he suffers from bilateral injuries of the hips, the knees, the ankles, and feet, as a result of his service.  The Veteran has stated that he believes these injuries are the result of repeatedly carrying 180 pound and 205 pound shells through muddy terrain in Vietnam, which is not in dispute.

The Veteran stated that he received treatment for these conditions in Ft. Sill, Oklahoma after returning from Vietnam in 1971 and sought treatment again at the Iowa City Veteran's Hospital in 1972 after his exit from service.  The Veteran reported that the problems with his knees and legs were so bad that he could "hardly walk."  The Veteran also stated that he was given several tests while at Ft. Sill and at the VA Medical Center in Iowa but that he was never given a formal diagnosis or told of any treatment that could be provided to him.  

The Veteran reported that he continued to have problems with pain in his bilateral lower extremities from the time he left the service to the present.  He reported that his right knee would "lock up" on him and that he subsequently underwent arthroscopic surgery on it in 2008.  He states that his bilateral lower extremities still cause him pain currently, but that prior to the opening of the VA Clinic in Dubuque, IA he would treat himself with aspirin or ibuprofen.

The service treatment records associated with the claims file are silent as to any reports of bilateral lower extremity pain during service.  The standard form 89 completed upon the Veteran's separation from service in November 1971 indicates that the Veteran did not know of any issues with swollen or painful joints, foot trouble, trick or locked knees, or arthritis. 

Simply stated, at this time, the Veteran's himself provided highly probative factual evidence against his own claims. 

The VA has issued a formal finding of unavailability for VA Outpatient records from Iowa City Medical Center for 1972.

In April 2000, the Veteran's primary care physician in Dubuque, IA reported: 

The patient is a 49-year-old man...  He developed typical vertigo associated with some nausea on a couple of indications in the last two days.  His wife accompanies him.  She is alarmed.  She feels he should have a complete physical as he has not been to a doctor in five years.  However, [the Veteran] has been feeling generally well.  

Again, the report provides more evidence against this claim as it fails to cite the problem the Veteran indicates have existed since service while at the same time being treated for other problems. 

The Veteran returned for a general medical evaluation in May 2000.  The examination notes that the Veteran underwent a tonsillectomy and left radial neck dissection in 1990 for squamous cell carcinoma of the tonsils.  It also notes that he underwent subsequent radiation therapy, he underwent reconstruction of the radial collateral ligament of his right thumb, and that he has no other medical illnesses. The neuromuscular examination was reported to be "entirely normal." During a February 2003 general medical evaluation, no reports were made of any bilateral lower extremity pain.  

During a VA examination concerning low back pain in 2008, it is noted that the Veteran reported low back pain that radiated down the sides of the legs to the knees and hips.  The Veteran was diagnosed with lumbar pain with radicular features.

As mentioned above, the Board notes that some of the Veteran's records are not available.  Where records are unavailable, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Board recognizes that a VA examination specifically related to the Veteran's bilateral leg condition has not been provided in this case.   Applicable law requires a VA examination when (1) there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (2) the evidence establishes an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravations; (3) the evidence indicates that the current disability may be related to the in-service event; and (4) insufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 2006).    

As the Veteran is served in combat, the Board concedes that the Veteran suffered from pain in his lower extremities during his time in Vietnam.  However, even assuming the Veteran suffered injuries/pain to his bilateral lower extremities during service and that he sought treatment for these injuries in Ft. Sill in 1971 and the Iowa VAMC in 1972, there is no credible evidence of record that indicates that the current disability may be related to the in-service events. 

Following service separation in November 1971, the evidence of record does not show any complaints, diagnosis, or treatment for any problems with a bilateral lower extremity until 2008 (thirty seven years after separation from service).  In March 2008, the Veteran reports to his PCP for a pre-operative examination for a right knee scope with excision of bursa.  The Board further notes that even the preceding physical in December 2007 makes no mention of right knee pain.  The examiner reports that the Veteran "feels generally well" and that "neuromuscular examination is entirely normal". 

The absence of post-service complaints, findings, diagnosis, or treatment until 2008 is one factor that tends to weigh against a finding of a nexus between any current disability and the in-service event.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible). 

In this case, it is not simply an "absence of evidence", but affirmative medical reports indicating no problems that provide evidence against the Veteran's recollection of events. 
 
Additional evidence showing that symptoms of a bilateral lower extremity disability are not related to the in-service incident are the Veteran's own statements made during his physical examinations in 2000 and 2003.  The Veteran specifically stated that he "generally felt well" during an examination in 2000.  In the February 2003 examination, a number of current symptoms, as well as a lengthy list of prior medical complaints, are included but no mention of bilateral lower extremity pain was noted.  The Veteran's own failure to report any bilateral lower extremity symptoms or any significant prior history of symptoms at this examination is probative evidence against his claim. 

Further, the VA examination in 2008 indicated that bilateral pain in the hips, knees, and legs was described by the Veteran as "radiating" from the low back.  The fact that the Veteran was diagnosed with lumbar pain with radicular features that indicates an alternate etiology for pain of the hips, knees, and legs, is probative evidence against his claim.

Moreover, no opinion (beyond the Veteran's unsupported lay statements) has been provided that supports a nexus between the Veteran's current bilateral lower extremity disability and active service.  The only medical opinion of record indicates that the Veteran's condition (at least in part) is due to his nonservice-connected low back condition.  The combination of this alternate diagnosis with the Veteran's statement that he was not having any problems until after his December 2003 low back injury weigh against the Veteran's claim. 

The Board recognizes that the Veteran has not been afforded a VA evaluation with regard to this condition.  However, as the evidence of record does not indicate that the current disability may, even potentially, be related to service, no VA examination is required to make a decision.  McClendon, at 79.  The is sufficient medical evidence (and factual evidence from the Veteran himself) for VA to make a decision at this time.
 
Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a bilateral lower extremity disability, and outweighs the Veteran's more recent contentions regarding post-service lower extremity disability symptoms. For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 38 C.F.R. § 3.102.

Entitlement to Service Connection for Carcinoma of the Left Tonsil

The Veteran is alleging that his carcinoma of the left tonsil is due to his military service.  Specifically, he has contended that the claimed disability is due to Agent Orange exposure.  As noted above, the Veteran served in combat in Vietnam and it is conceded that he was exposed to Agent Orange.  

The following diseases are deemed associated with herbicide exposure, under current VA regulation: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. §§ 501(a), 1116; 
38 C.F.R. § 3.309(e). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996). 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

As carcinoma of the tonsils are not included in the list provided at 38 C.F.R. § 3.309(e), no presumption of service connection is warranted.  Further, no evidence (beyond the Veteran's unsupported lay statements) has been provided that supports a nexus between the Veteran's current bilateral lower extremity disability and active service.  While the Veteran is competent to diagnosis some conditions, which are non-medical in nature, the etiology of carcinoma of the tonsils are beyond the capacity of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

While no VA medical evaluation has been provided for this disability, as noted above, the evidence must indicate that the current disability may be related to the in-service event for a VA examination to be required.  See McClendon, at 79.  No competent evidence of a nexus between the Veteran's carcinoma of the left tonsil and active service has been provided.  Additionally, a December 2007 medical evaluation indicates that the Veteran was a heavy smoker prior to developing the carcinoma.  As the evidence of record does not indicate that the current disability may, even potentially, be related to service, no VA examination is required to make a decision.  Id.

The Board finds that a preponderance of evidence weighs against the claim for service connection for carcinoma of the left tonsil.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 C.F.R. § 3.102.

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.   See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

It is pertinent to note that the Veteran is represented by the American Legion, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

While in this case the Veteran has not been provided with a VA examination to address etiology and the existence of some of his current disabilities, as discussed in detail above, the evidence of record does not warrant a VA examination be given.

ORDER

Service connection for a bilateral hearing loss disability is granted. 

Service connection for tinnitus is granted.

Service connection for bilateral in-grown toe nails, great toe is granted. 

Service connection for a bilateral lower extremity disability is denied.

Service connection for carcinoma of the left tonsil is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


